DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Terminal Disclaimer
The terminal disclaimer filed on 14 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,724,815 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 14 June 2021 have been fully considered but they are not persuasive.
With respect to claims 2-10, Applicant’s argument that anticipation was not sufficiently demonstrated is not persuasive.  
It has been held that “there has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. "[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the reference or references relied upon in a sufficiently 
The examiner’s anticipation rejection(s) as set forth in the prior Office action included clear notice of the grounds of rejection, mappings of each claim element to the relevant disclosure, and supporting figures where appropriate which exceeds the notice requirement of 35 U.S.C. §132.
In response to the argument directed to the propriety of analogizing the “trigger tongue” of Zoyke to the claimed “trigger” (see page 5, section D(I)(a), first paragraph), it is noted that the common definition of trigger is “piece (such as a lever) connected with a catch or detent as a means of releasing it; especially : the part of the action moved by the finger to fire a gun.1 Element 3 of Zoyke meets this definition as it is connect with (by way of at least Zoyke’s element 2) a catch or detent (part of the “trigger mechanism” disclosed by Zoyke, ¶[0002]) as a means of releasing it by movement of a finger of the person firing the weapon ¶[0007]. 
In response to the argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “trigger which connects to the rest of the firing mechanism in the gun”, see last paragraph, page 5; and the trigger not rotating about the spherical portion “during operation of the trigger”, see page 6, third paragraph) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to the argument that the combination of Geiselle and Zoyke would be insufficient to make obvious every limitation of claims 8 and 11-14 in the same ways noted above with respect to the §102 rejection (see pages 7-8, section II), it is noted that the arguments directed to the §102 rejection are not persuasive as set forth above. It is therefore the examiner’s position that the combination of .
Claim Rejections - 35 USC § 102
Claims 2-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2009 029 951 A1 to Zoyke (“Zoyke”).
Regarding claims 2, 5, 8, 10, Zoyke discloses a trigger assembly (1, Figs. 1-10) comprising:
a socket 8 affixed to a firearm (via base body 2, see ¶[0021] of the English translation);
a spherical portion 7 disposed in the socket 8, the spherical portion being at least partially spherical (see ¶[0044] of the English translation); and 
a trigger (comprising 3 and 15) connected to and extending from the spherical portion 7 and the socket 8, thereby allowing the trigger 3 to rotate about the spherical portion 7 in any combination of roll, pitch, and yaw (see Figs. 2, 3, 6, 7 and 9, wherein rotation in any combination of the claimed directions is enabled upon the loosening of screws 11, 12, ¶[0036]).

    PNG
    media_image1.png
    253
    340
    media_image1.png
    Greyscale

Regarding claims 3, 6 and 7, Zoyke further discloses wherein the socket 8 is defined by a spherical bearing 2 having an anterior side (the upper side as oriented in Fig. 1), a posterior side (the lower side as oriented in Fig. 1), and an opening 13 in the posterior side for receiving the entire spherical 7 therein, wherein the opening 13 is sized and shaped to allow the spherical portion 7 therein to rotate therein (see at least Figs. 6, 7 and 9).
Regarding claim 4, Zoyke further discloses a connecting portion 15 that connects the spherical portion 7 to the trigger 3.
Regarding claim 9, Zoyke further discloses wherein the trigger 3 includes a trigger arm 15 connected to the socket 8 (via spherical portion 7).
Claim Rejections - 35 USC § 103
Claims 8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,927,197 B1 to Geissele (“Geissele”) in view of DE 10 2009 029 951 A1 to Zoyke (“Zoyke”).
Regarding claims 8 and 11-14, Geissele discloses a trigger assembly (104, Fig. 2), comprising:
a trigger 116;
a hammer 118 shaped to releasably engage a disconnector 120;
a sear (142, best seen in Fig. 7) adapted to engage and hold the hammer 118 in a cocked position (as shown in Fig. 5, for example).
Geissele is silent regarding a spherical portion disposed in a socket, the spherical portion being at least partially spherical; and a trigger connected to and extending from the spherical portion, thereby allowing the trigger to rotate about the spherical portion in any combination of roll, pitch and yaw.
However, Zoyke teaches a trigger assembly 1 comprising a socket 8 affixed to a firearm (via base body 2, see ¶[0021] of the English translation); a spherical portion 7 disposed in the socket 8, the spherical portion being at least partially spherical (see ¶[0044] of the English translation); and a trigger  (comprising 3 and 15) connected to and extending from the socket 8, thereby allowing the trigger 3 to rotate about the spherical portion 7 in any combination of roll, pitch, and yaw (see Figs. 2, 3, 6, 7 and 9, wherein rotation in any combination of the claimed directions is enabled upon the loosening of screws 11, 12, ¶[0036]).

Wherein the spherical portion 7 of Geissele, as modified, is connected to the disconnector 120 via trigger element 117.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641                                                                                                                                                                                                        



	


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Merriam-webster, trigger, https://www.merriam-webster.com/dictionary/trigger